Title: From Thomas Jefferson to John Banister, Jr., 27 July 1788
From: Jefferson, Thomas
To: Banister, John, Jr.


          
            Paris July 27. 1788.
          
          I am sorry to inform you, my dear Sir, that the bill for fifty pounds sterling on Alexander Willock dated April 12. which you were so good as to remit me, was protested by that gentleman on the 18th. instant, of which I thought it necessary to give you immediate notice for your own security with respect to him, and shall therefore send you a duplicate of this letter by another conveyance. There is so little dependence on draughts made on mercantile people or by mercantile people that whenever those of the French minister or French consuls on the government can be obtained, they are preferable. This letter being intended merely for advertisement, I add nothing more than assurances of the esteem and attachment with which I am, Dear Sir, your sincere friend & humble servt,
          
            
              Th: Jefferson
            
          
        